IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN THE INTEREST OF: J.M.R., A MINOR         : No. 277 MAL 2016
                                            :
                                            : Petition for Allowance of Appeal from
PETITION OF: J.M.R., A MINOR                : the Order of the Superior Court
                                            :


                                       ORDER



PER CURIAM

     AND NOW, this 26th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.